DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-9 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 10/24/2019 and 01/29/2020 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “a detection unit configured to detect a target object,” as recited in claims 1-2. 
(b) “a braking assistance level determination unit, for determining a braking assistance level,” as recited in claims 1-7.

Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
 Claim 9, the term “the braking assistance level” lacks antecedent basis. The Examiner cannot find any previous introduction of “a braking assistance level” within the claim.

The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
(a) “a braking assistance level determination unit for determining a braking assistance level of the own vehicle by a braking device, configured to: determine … using a detection signal from the detection unit, whether the cut-in vehicle is accelerable,” as recited in claim 1. 
The Applicant’s Figure 1, shows in Step 110 (S110) “acquisition of attribute information of cut-in vehicle,” once the cut-in vehicle is detected. However, both the Applicant’s Figures and Specification fail to describe that the acquired information includes the acceleration information or that the acquired information can generate the acceleration information required to determine if the cut-in vehicle is accelerable. For example, the Applicant’s Specification only states “[t]he attribute information acquired in step S122 includes, for example, an inter-vehicle distance DO1 between the own vehicle MO and the preceding vehicle M1, a relative speed VO1 of the preceding vehicle M1 with respect to the own vehicle MO, and a lateral position of the preceding vehicle M 1, which is a 
As a result, the Examiner cannot find any specific hardware or software code is provided in the specification to clearly link the structure, material, or acts to the function to the claimed limitation (i.e., a braking assistance level determination unit to determine … using a detection signal from the detection unit, whether the cut-in vehicle is accelerable). 
 (b) Claims 2-9 share similar issues of the braking assistance determining if a cut-in vehicle is or is not accelerable and are rejected to for the same reasons set forth above for claim 1.
Therefore, claims 1-9 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described above, the disclosure does not provide adequate structure to perform the following claimed functions:
(a) “a braking assistance level determination unit for determining a braking assistance level of the own vehicle by a braking device, configured to: determine … using a detection signal from the detection unit, whether the cut-in vehicle is accelerable,” as recited in claim 1. 
The Applicant’s Figure 1, shows in Step 110 (S110) “acquisition of attribute information of cut-in vehicle,” once the cut-in vehicle is detected. However, both the Applicant’s Figures and Specification fail to describe that the acquired information includes the acceleration information or that the acquired information can generate the acceleration information required to determine if the cut-in vehicle is accelerable. 
For example, the Applicant’s Specification only states “[t]he attribute information acquired in step S122 includes, for example, an inter-vehicle distance DO1 between the own vehicle MO and the preceding vehicle M1, a relative speed VO1 of the preceding vehicle M1 with respect to the own vehicle MO, and a lateral position of the preceding vehicle M 1, which is a position of the preceding vehicle M1 in the lateral direction, with respect to the own vehicle MO.” (Applicant’s Specification describing Figure 3). 
As a result, the Examiner cannot find any specific hardware or software code in the specification to clearly link the structure, material, or acts to the function to the claimed limitation (i.e., a braking assistance level determination 
 (b) Claims 2-9 share similar issues of the braking assistance determining if a cut-in vehicle is or is not accelerable and are rejected to for the same reasons set forth above for claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of an abstract idea without significantly more.

Analysis for Independent Claims 1 and 9:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a vehicle braking assistance apparatus.” The claim is directed to a machine, which is a statutory category. (Step 1: yes)
Independent claim 9 is directed to “a braking assistance method for a vehicle.” The claim is directed to a process, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Independent claim 1 recites in general the steps of “a detection unit configured to detect,” “a braking assistance level determination unit, for determining a braking assistance level,” and “determining … whether the cut-in vehicle is accelerable,” and “set the braking assistance level of the braking.”
Independent claim 9 recites in general the steps of “detecting a cut-in vehicle changing a traveling course,” “determining whether the cut-in vehicle is accelerable,” and “setting the braking assistance level of the braking to a high value.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. Claims 1 and 9 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recite the additional elements of “a detection unit configured to detect,” and “a braking assistance level determination unit, for determining a braking assistance level.”
The Examiner finds these elements are generic processing circuitry for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is not integrated into a practical application.
Independent claim 9 recite the additional elements of “a braking assistance level.” The Examiner finds these elements are generic processing circuitry for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 9 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1 and 9 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1 and 9 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1 and 9 are directed to the abstract idea of a mental process. Accordingly, claims 1 and 9 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-8:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-8 are directed to a vehicle brakign assistance apparatus of claim 1. The claims are directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-9 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-9 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-7 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-7 are not integrated into a practical application.
Claim 8 recites the additional limitation “a braking assistance control unit configured to activate the braking device.” The Examiner finds this limitation integrates the judicial exception (i.e., mental process) into a practical application (i.e., applying a braking mechanism to a vehicle). Claims 8 is integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-7 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-7 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 2-7 are directed to the abstract idea of a mental process. Accordingly, claims 2-7 are not patent eligible. Overall, claims 1-7 and 9 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Solyom et al. U.S. P.G. Publication 2016/0214480 (hereinafter, Solyom), in view of Kawaguchi U.S. P.G. Publication 2006/0195250 (hereinafter, Kawaguchi).
Regarding Claim 1, Solyom teaches a vehicle braking assistance apparatus (adaptive cruise control (ACC), includes a braking assistance apparatus (i.e., brake control module), Solyom, Paragraphs 0051 and 0005) comprising: 
-a detection unit configured to detect a target object in a traveling lane of 5an own vehicle (sensors (LIDAR and Radar) for determining objects around the vehicle, such as cutting into the lane, Solyom, Paragraphs 0041, 0004, and 0092-0094 and Figure 1) and Fig 3-4); and 
-a braking assistance level determination unit, for determining a braking assistance level of the own vehicle by a braking device (adaptive cruise control (ACC), includes a braking assistance apparatus (i.e., brake control module), for determining braking assistance level needed (for example, determining a vehicle has cut into the lane requiring hard braking, Solyom, Paragraphs 0051, 0005, and 0093), configured to: 
-determine, upon detecting a cut-in vehicle that has changed a travelling course to the travelling lane of the own vehicle (sensors (LIDAR and Radar) for determining objects around the vehicle, such as cutting into the lane, Solyom, Paragraphs 0041, 0004, and 0092-0094 and Figures 1, 3, and 4) …
	Solyom does not teach the vehicle apparatus to include using a detection signal 10from the detection unit, whether the cut-in vehicle is accelerable; and set[ing] the braking assistance level of the braking to a high value that is higher than a standard value upon determining that the cut-in vehicle is not accelerable.
	Kawaguchi teaches a host vehicle determining the acceleration or deceleration of a vehicle ahead of the host vehicle (Kawaguchi, Paragraphs 0104 and 0106 and Figure 4). Moreover, based on the vehicle ahead accelerating or decelerating allows for (Kawaguchi, Paragraphs 0104 and 0075). For example, should it be detected that the lead vehicle is deaccelerating (i.e., not accelerable) rapidly, an emergency assistant brake can be engaged (i.e., setting a higher level of brake assistance) (Kawaguchi, Paragraph 0075).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle braking assistance apparatus of Solyom to include using a detection signal from the detection unit, whether the cut-in vehicle is accelerable; and set[ing] the braking assistance level of the braking to a high value that is higher than a standard value upon determining that the cut-in vehicle is not accelerable as taught by Kawaguchi.
	It would have been obvious because knowing the acceleration or deceleration of an ahead vehicle allows for the host vehicle to adjust accordingly to avoid collisions (i.e., increase traffic safety) and maintain a positive flow of traffic (Kawaguchi, Paragraphs 0075 and 0004).

Regarding Claim 2, Solyom, as modified, teaches the vehicle braking assistance apparatus (adaptive cruise control (ACC), includes a braking assistance apparatus (i.e., brake control module), Solyom, Paragraphs 0051 and 0005) according to claim 1, wherein: 
-the braking assistance level determination unit is configured to determine whether a preceding vehicle traveling ahead of the cut-in vehicle is present in the traveling lane of the own vehicle using the detection unit (sensors (LIDAR and Radar) for determining objects around the vehicle, such as cutting into the lane and a vehicle ahead of the cut in vehicle (i.e., preceding), Solyom, Paragraphs 0041, 0004, and 0092-0094 and Figures 1, 3, and 4); and 
20the braking assistance level determination unit is configured to: 
-calculate, when determining that the preceding vehicle is present in the traveling lane of the own vehicle, a relative relationship between the preceding vehicle and the cut-in vehicle using the detection signal from the detection unit, the relative relationship including a distance difference and a 25relative speed between the preceding vehicle and the cut-in vehicle (determining the speed and distance relationship between the preceding vehicle, cut-in vehicle, and host vehicle (see Figure 2 and the various determined conditions as described in Figures 3-5), Solyom, Paragraphs 0091-0094 and Figures 2-5); and …
	It shall be noted that Solyom teaches based on the relative relationship of the preceding vehicle, cut-in vehicle, and host vehicle determining the speed and distance of the preceding vehicle and the cut-in vehicle (Solyom, Paragraphs 0091-0094 and Figures 2-5). Based on said information, it is easy to obtain information of a period of time to determine if the cut-in vehicle is accelerating or not accelerating (i.e., rate of change).
	However, Solyom does not specifically teach the vehicle apparatus to include determin[ing] that the cut-in vehicle is not accelerable upon the relative relationship indicating that the cut-in vehicle is not accelerable. 	
(Kawaguchi, Paragraphs 0104 and 0106 and Figure 4).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle braking assistance apparatus of Solyom to include determin[ing] that the cut-in vehicle is not accelerable upon the relative relationship indicating that the cut-in vehicle is not accelerable as taught by Kawaguchi.
It would have been obvious because knowing the acceleration or deceleration of an ahead vehicle allows for the host vehicle to adjust accordingly to avoid collisions (i.e., increase traffic safety) and maintain a positive flow of traffic (Kawaguchi, Paragraphs 0075 and 0004).

Regarding Claim 4, Solyom, as modified, teaches the vehicle braking assistance apparatus according to claim 3, wherein: the braking assistance level determination unit (adaptive cruise control (ACC), includes a braking assistance apparatus (i.e., brake control module), for determining braking assistance level needed (for example, determining a vehicle has cut into the lane requiring hard braking, Solyom, Paragraphs 0051, 0005, and 0093) is configured to: 
-determine that the cut-in vehicle is accelerable upon the calculated time-to-collision being more than the predetermined first threshold (determining the speed and distance relationship between the preceding vehicle, cut-in vehicle, and host vehicle (see Figure 2 and the various determined conditions as described in Figures 3-5), Solyom, Paragraphs 0058 and 0091-0094 and Figures 2-5); 15and 
-set the braking assistance level of the own vehicle to the standard value (determining that the time to collision is above a safety threshold, therefore not applying increased braking assistance (i.e., level) (see Figures 2 and 3 specifically), Solyom, Paragraphs 0058 and 0091-0094 and Figures 2-5).

Regarding Claim 5, Solyom, as modified, teaches the vehicle braking assistance apparatus according to claim 1, 20wherein: the braking assistance level determination unit is configured to: determine that the cut-in vehicle is accelerable upon no preceding vehicles being detected; and set the braking assistance level of the own vehicle to the standard 25value (determining no preceding vehicle within safety range, therefore no need to apply increased braking assistance (i.e., level) (see Figures 5 and 6 specifically), Solyom, Paragraphs 0058 and 0091-0094 and Figures 2-6).

Regarding Claim 7, Solyom, as modified, teaches the vehicle braking assistance apparatus according to claim 3, wherein: the braking assistance level determination unit is configured to detect the cut-in vehicle upon detecting that a time-to-collision to an additional vehicle 15travelling ahead of the own vehicle decreases rapidly (determining that the time to collision is below a safety threshold or decreasing rapidly, therefore applying increased braking assistance (i.e., level) (see Figure 4 specifically), Solyom, Paragraphs 0058 and 0091-0094 and Figures 2-5).

Regarding Claim 8, Solyom, as modified, teaches the vehicle braking assistance apparatus according to claim 1, further comprising: a braking assistance control unit configured to activate the braking 20device based on the braking assistance level for avoiding a collision between the own vehicle and the cut-in vehicle (adaptive cruise control (ACC), includes a braking assistance apparatus (i.e., brake control module), for determining braking assistance level needed (for example, determining a vehicle has cut into the lane requiring hard braking to avoid a collision, Solyom, Paragraphs 0051, 0005, and 0093).

Regarding Claim 9, Solyom, as modified, teaches a braking assistance method for a vehicle (adaptive cruise control (ACC), includes a braking assistance apparatus (i.e., brake control module), for determining braking assistance level needed (for example, determining a vehicle has cut into the lane requiring hard braking, Solyom, Paragraphs 0051, 0005, and 0093), comprising: 
-detecting a cut-in vehicle changing a traveling course to a traveling lane 25of an own vehicle (sensors (LIDAR and Radar) for determining objects around the vehicle, such as cutting into the lane, Solyom, Paragraphs 0041, 0004, and 0092-0094 and Figure 1) and Fig 3-4); …
	Solyom does not teach the method to include determining whether the cut-in vehicle is accelerable; and setting the braking assistance level of the braking to a high value that is higher than a standard value upon determining that the cut-in vehicle is not accelerable.
(Kawaguchi, Paragraphs 0104 and 0106 and Figure 4). Moreover, based on the vehicle ahead accelerating or decelerating allows for the host vehicle system to set a desired speed and/or brake respectively (Kawaguchi, Paragraphs 0104 and 0075). For example, should it be detected that the lead vehicle is deaccelerating (i.e., not accelerable) rapidly, an emergency assistant brake can be engaged (i.e., setting a higher level of brake assistance) (Kawaguchi, Paragraph 0075).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Solyom to include determining whether the cut-in vehicle is accelerable; and setting the braking assistance level of the braking to a high value that is higher than a standard value upon determining that the cut-in vehicle is not accelerable as taught by Kawaguchi.
	It would have been obvious because knowing the acceleration or deceleration of an ahead vehicle allows for the host vehicle to adjust accordingly to avoid collisions (i.e., increase traffic safety) and maintain a positive flow of traffic (Kawaguchi, Paragraphs 0075 and 0004).

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667